UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7180



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BERNARD MIDDLETON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CR-92-348-A, CA-96-1097-AM)


Submitted:   June 18, 1998                 Decided:   August 7, 1998


Before MURNAGHAN and WILKINS, Circuit Judges and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bernard Middleton, Appellant Pro Se. James L. Trump, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order declining to

grant relief under Fed. R. Civ. P. 60(b) from the court’s order

denying relief on Appellant’s motion under 28 U.S.C.A. § 2255 (West

1994 & Supp. 1998) . We have reviewed the record and the district

court’s opinions and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss on the reasoning of the

district court. United States v. Middleton, Nos. CR-92-348-A; CA-

96-1097-AM (E.D. Va. June 9, 1997). We deny Middleton’s motion for

release pending review of the appeal as moot and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2